Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 uses the word “loction.” Presumably this should be “location.” 

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the claim objection was resolved.
Regarding claim 6 the available prior art fails to teach heat the build material to be distributed as the second build layer based at least in part on the first build layer temperature of the location of the first build layer, in combination with other limitations of the claims. 

Response to Arguments
Applicant's arguments filed 28 June 2022 are not persuasive. 
Applicant has argued that Ljunblad fails to teach comparing a first build layer temperature to a second build layer temperature. Ljungblad was not relied upon for this. Jones was relied upon for this limitation. 
	Applicant has argued that Jones in view of Ljungblad is not obvious because it would have altered Ljungblad’s process. 
	Ljungblad teaches that a comparison may be made between a reference temperature and a sensed temperature to determine whether to recoat a layer of powder (see 0030-0035). The temperature measurements and comparisons are to determine whether the temperature falls outside of set value ranges (0035). 
	Jones also teaches that thermal infrared cameras may be used to measure the temperature of a print bed (0040). Jones teaches that comparison of two sensed values, rather than a comparison between a sensed value and an absolute value (i.e. reference value) may make it unnecessary to calibrate the sensors against the absolute value (0050). Jones teaches that if a comparison between two layers is outside an acceptable process variation the redosing of a layer may be performed (0050). 
	Jones is obvious in view of Ljungblad as Jones explicitly teaches that that comparison of two sensed values, rather than a comparison between a sensed value and an absolute value (i.e. reference value) may make it unnecessary to calibrate the sensors against the absolute value (0050).
	Finally, Applicant has argued that Monsheimer fails to teach a build material distributor to selectively recoat a layer with additional build material. Monsheimer was not relied upon for this teaching. That is taught by Ljungblad. 
	Therefore, Applicant’s arguments are unpersuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ljungblad (US 20120100031 A1, previously cited, hereinafter “Ljungblad”) in view of Jones et al. (US20190022946A1, hereinafter “Jones”).

Regarding claim 1, Ljungblad teaches an apparatus for generating a three-dimensional object, the apparatus comprising: 
a build material distributor (powder distribution member 12, see Fig. 1) to distribute respective build layers of build material in a build area of the apparatus; and 
a controller (control unit 11; see steps in [0029]-[0035]) configured to:
determine a [first] build layer temperature (see Fig. 2 showing the determination of a build layer temperature; any layer may be designated the first layer) of a location (0016 teaches than an entire layer is mapped) of a [first] build layer; 
control the build material distributor ([0026] teaches control of the distributor 12) to distribute a second build layer in the build area onto, adjacent to, and over (see Fig. 1 showing the application of powder in the vertical direction; see steps in [0029]-[0035]) the [first] build layer; 
determine ([0027]; [0030]) a [second] build layer temperature of a corresponding location (0046 teaches a list of several reference temperature values) of to the [second] build layer; 
compare (0046 teaches that the layer temperatures are compared to reference temperature values) the [first] build layer temperature to the [second] build layer temperature; 
based on the comparison (see steps in [0029]-[0035]), determine if a sufficient amount of build material has been distributed at the corresponding location of the second build layer ([0051] teaches temperature relates to thickness of build material applied over another layer; [0032]); and 
control the build material distributor to selectively recoat (Ljngbold’s system would apply material the same way as claimed as [0046] teaches application over the whole layer; [0046] teaches depositing a third layer in another iteration of the process; see steps in [0029]-[0035]) the second build layer with additional build material based on the determining if a sufficient amount of build material has been distributed at the corresponding location (a recoating of the entire layer would cover a corresponding location; see steps in [0029]-[0035]) for the second build layer.
	Ljungblad fails to explicitly teach the comparing of temperature measurements of a first layer and a second layer in order to determine recoating. 
	In the same field of endeavor Jones teaches that images of a material bed after spreading each layer may be compared and if a difference in the images for adjacent layers is outside an acceptable process variation, suitable action may be generated, such as halting the build or re-dosing and spreading of a layer (0050; see 0049-0050 teaching that the images may be thermal images). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Ljunblad and Jones. Ljungblad teaches that temperature measurements may be compared to reference temperature measurements whereas Jones teaches temperature measurements may be compared to temperature measurements of adjacent layers, thus either method is obviously suitable and predictable in order to determine of a layer needs to be recoated. Such a feedback mechanism allows for control of acceptable process variations (see Jones’ abstract).  Finally, Jones teaches that its system allows for measurements that do not have to be compared against an absolute value, such as a reference value (0050). 

Regarding claim 2, Ljungblad teaches further comprising: at least one build layer temperature sensor (camera 14, Fig. 1), wherein the controller is configured to determine ([0036]) the first build layer (any layer may be designated the first layer) temperature of the location of the first build layer with the at least one temperature sensor.

Regarding claim 3, Ljungblad teaches wherein the controller to control the build material distributor to selectively recoat the particular build layer with additional build material comprises the controller configured to control the build material distributor to recoat (0035 teaches reapplying) the particular build layer with additional build material in response to determining that the build layer coverage for the particular build layer is insufficient ([0046] teaches depositing a third layer in another iteration of the process; see steps in [0029]-[0035]).

Regarding claim 5, Ljungblad teaches wherein the controller configured to determine if a sufficient amount of build material has been distributed at the corresponding location of the second build layer comprises the controller configured to: detect temperature edges (see [0036] teaches detecting an “area unit” in the lateral plane corresponding to the probed positions; [0057] teaches narrowing in on one position/area unit; see steps [0029]-[0035]) for locations of the particular build layer based at least in part on the build layer temperature for the previous build layer.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ljungblad in view of Jones and further in view of Monsheimer et al. (US 20070183918 A1, hereinafter “Monsheimer”).

	Ljungbald teaches a controller to determining that build layer coverage for particular layer is sufficient, (steps in [0029]-[0035]; [0055]) whether the layer is the first or second layer in the process (0046). Ljungbald also teaches at least one energy source to apply energy to the deposited material (electron gun 3; [0056]) and the energy source is controlled by the controller ([0026]). 
Ljungbald fails to teach an agent distributor to selectively distribute agent in the build area and a controller coupled to the agent distributor. 
In the same field of endeavor Monsheimer teaches that an absorber may be selectively applied to a layer or powder material ([0014]-[0019]) and applied via a controller ([0034]). Monsheimer also teaches the application of energy after the distribution of the absorber ([0014]-[0019]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Ljungbald and Monsheim. Monsheim teaches that the use of an absorber may facilitate simpler, faster, and more precise printing than melting with a laser alone ([0030]). Thus, a person having ordinary skill in the art before the effective filing date would have been motivated for those reasons. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742